DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters “(alpha – 10)” and “(alpha + 10)” which are enclosed within parentheses.  
Please note that the use of reference characters is to be considered as having no effect on the scope of the claims. MPEP 608.01(k).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term  “about [X] degrees ” in claims 1, 9 and 10 is a relative term which renders the claim indefinite. The term “about [X] degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The language “about [X] degrees” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about [X]”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Claims 1 and 10 recite “(alpha – 10)” and “(alpha + 10)” which are enclosed within parentheses.  
The attempt of using reference characters for arithmetical equations, in the instant the limitations “(alpha – 10)” and “(alpha + 10)”, is to be considered as having no effect on the scope of the claims. MPEP 608.01(k).
Claims 2-9, and 11 are rendered indefinite by virtue of their dependency on claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 7, 10, and 11, for a far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathi et al. (US4,799,633).
Lathi et al., in figures 1, 2, and 7, teach (cl.1) a nacelle 10 for a gas turbine engine, the nacelle comprising: a leading edge 34 at an upstream side of the nacelle; a trailing edge 36 at a downstream side of the nacelle; an outer surface 40 disposed between the leading edge and the trailing edge; and a concave section 46 continuous with the outer surface and disposed proximal to the trailing edge (see figures 1-2), wherein the concave section comprises an upstream end (not numbered) and a downstream end spaced apart from the upstream end, and wherein the concave section is curved radially inwards relative to the outer surface between the upstream end and the downstream end; wherein the nacelle is configured to be mounted onto an aircraft wing having a sweep angle (α) (NOTE. Regarding claim 1, the phrase “the nacelle is configured to be mounted onto an aircraft wing having a sweep angle” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of Lathi et al. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART.).
Lathi et al. does not teach the concave section of the nacelle is swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. 
At the time before the effective filing date of the claimed invention, it would have been common practice, which normally require only ordinary skill in the art and hence is considered a routine expedient, which is mere changes in size/proportion unless a new and unexpected result is produced. See MPEP 2144.04. 
Therefore, it would have been a matter of obviousness rationale to have the concave section of the nacelle of Lathi et al. swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. concave section of Lathi et al. to obtain the invention as specified in claim 1 above.
Regarding claims 2, 4, 7, 10, and 11, Lathi et al. teaches (cl.2) the concave section extends over a concave section length (not numbered) from the upstream end to the downstream end (see figures), (cl.4) the concave section has a maximum concave section depth (not numbered) relative to the outer surface of the nacelle, (cl.7) the trailing edge of the outer surface 40 forms a boat tail angle (Y) relative to a longitudinal centre line of the gas turbine engine, and wherein the boat tail angle (Y) is greater than or equal to 10 degrees and less than or equal to 15 degrees (see column 8, lines 6-25), (cl.10) a gas turbine engine for an aircraft, the gas turbine engine comprising a nacelle 10 wherein the nacelle comprises: a concave section 46 continuous with the outer surface and disposed proximal to the trailing edge (see figures 1-2), wherein the concave section comprises an upstream end (not numbered) and a downstream end spaced apart from the upstream end, and wherein the concave section is curved radially inwards relative to the outer surface between the upstream end and the downstream end; wherein the nacelle is configured to be mounted onto an aircraft wing having a sweep angle (α) (NOTE. Regarding claim 1, the phrase “the nacelle is configured to be mounted onto an aircraft wing having a sweep angle” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of Lathi et al. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART.).
Lathi et al. does not teach the concave section of the nacelle is swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. 
At the time before the effective filing date of the claimed invention, it would have been common practice, which normally require only ordinary skill in the art and hence is considered a routine expedient, which is mere changes in size/proportion unless a new and unexpected result is produced. See MPEP 2144.04. 
Therefore, it would have been a matter of obviousness rationale to have the concave section of the nacelle of Lathi et al. swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. concave section of Lathi et al. to obtain the invention as specified in claim 1 above.
Regarding claim 11, Lathi et al. teach an aircraft comprising: an aircraft wing 12 defining a wing leading edge; and the gas turbine engine of claim 10, wherein the gas turbine engine is mounted to the aircraft wing 12; wherein at least a portion of the aircraft wing is disposed above the concave section of the nacelle.
Claims 1, 2, 4-6, 10 and 11, for as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over James (US20130327886A1).
	James, in figures 1-6A, teaches (cl.1) a nacelle for a gas turbine engine, the nacelle 16 comprising: a leading edge at an upstream side of the nacelle; a trailing edge at a downstream side of the nacelle; an outer surface 133 disposed between the leading edge and the trailing edge; and a concave section 191 continuous with the outer surface and disposed proximal to the trailing edge, wherein the concave section comprises an upstream end and a downstream end (not numbered) spaced apart from the upstream end, and wherein the concave section is curved radially inwards relative to the outer surface between the upstream end and the downstream end (see Abstract, paragraphs [0025] and [0027]).
James doesn’t teach the teach the concave section of the nacelle is swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. 
At the time before the effective filing date of the claimed invention, it would have been common practice, which normally require only ordinary skill in the art and hence is considered a routine expedient, which is mere changes in size/proportion unless a new and unexpected result is produced. See MPEP 2144.04. 
Therefore, it would have been a matter of obviousness rationale to have the concave section of the nacelle of James swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. concave section of James to obtain the invention as specified in claim 1 above.
Regarding claims 2, 4-6, 10 and 11, James teaches the concave section 191 extends over a concave section length (not numbered) from the upstream end to the downstream end, (cl.4) the concave section has a maximum concave section depth (see fig. 6A) relative to the outer surface of the nacelle, (cl.5) an azimuthal extent of the concave section 191 along a circumference of the nacelle is less than 90 degrees, (cl.6) an azimuthal extent of the concave section along a circumference of the nacelle is greater than 10 degrees (reg. cl.5 and b, in figure 6A the feature is clearly shown), (cl.10) A gas turbine engine for an aircraft, the gas turbine engine comprising the nacelle 16 comprising: a leading edge at an upstream side of the nacelle; a trailing edge at a downstream side of the nacelle; an outer surface 133 disposed between the leading edge and the trailing edge; and a concave section 191 continuous with the outer surface and disposed proximal to the trailing edge, wherein the concave section comprises an upstream end and a downstream end (not numbered) spaced apart from the upstream end, and wherein the concave section is curved radially inwards relative to the outer surface between the upstream end and the downstream end (see Abstract, paragraphs [0025] and [0027]).
James doesn’t teach the teach the concave section of the nacelle is swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. 
At the time before the effective filing date of the claimed invention, it would have been common practice, which normally require only ordinary skill in the art and hence is considered a routine expedient, which is mere changes in size/proportion unless a new and unexpected result is produced. See MPEP 2144.04. 
Therefore, it would have been a matter of obviousness rationale to have the concave section of the nacelle of James swept by a concave section sweep angle (γ), the concave section sweep angle (γ) being greater than or equal to about (α−10) degrees and less than or equal to about (α+10) degrees. concave section of James to obtain the invention as specified in claim 1 above. 
Regarding claim 11, James teaches an aircraft 10 comprising: an aircraft wing 14 defining a wing leading edge; and the gas turbine engine of claim 10, wherein the gas turbine engine is mounted to the aircraft wing; wherein at least a portion of the aircraft wing is disposed above the concave section of the nacelle.

Allowable Subject Matter
Claims 3, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior art fails to teach or fairly suggest the nacelle is configured such that, when mounted onto an aircraft wing, a gap between an underside of the aircraft wing and the concave section is equal to a gully distance (L.sub.gully) throughout the concave section length (L.sub.cs), such that the sectional profile of the concave section matches the sectional profile of the underside of the aircraft wing.
Regarding claims 8 and it’s dependent claim 9, prior art fails to teach or fairly suggest the downstream end of the concave section is disposed at a trailing edge distance (L.sub.te) from the trailing edge of the nacelle.

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of five patent publications.
US20200017198A1, US20100287910A1, US4,449,683A, US3,952,971A, and US3,952,973A are cited to show a nacelle for a gas turbine engine having a concave surface.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745